Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 March 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 9. March 1809.

I wrote you on Sunday, and the same Evening I received yours of 26. Feby:—Yesterday yours of the 1st: instt: came to hand—I rejoice to learn that the children are at length perfectly well; and Kitty continues to be admired.
I shall be very well satisfied to part with Mr: Gurney as a Tenant, and if he can give me any good security for the payment of his rent, I shall very willingly take it.
I have now finished as much of my business here, as I suppose can be done, during the present Session of the Court—They have however not yet decided upon any of the questions in the Causes for which I was engaged—I shall not wait for their decisions, certainly longer than next Wednesday the 15th:—
On Monday Morning Mr: Madison sent his nominations to the Senate—The heads of departments, are as I wrote you they would be—He nominated me, to go to Russia—But the Senate took no vote on this nomination—They pass’d a Resolution that it was inexpedient, or unnecessary in their opinion that a Minister should be sent to Russia—Mr: Short had some time since been nominated by Mr: Jefferson, and the nomination rejected, as was said because the man was disliked.
I believe you will not be much disappointed, at the failure of a proposition to go to Russia—In respect to ourselves and to our Children it would have been attended with more troubles than advantage—I had as little desire as expectation of that or any other appointment, and although I feel myself obliged to the President for his nomination, I shall be better pleased to stay at home, than I should have been to go to Russia—
The Senate finished their Session on Tuesday—The members of both houses are almost all gone, and the city has again the appearance of solitude—With the exception of the attendants upon the Supreme Court—It forms a contrast to the bustle and crowd of the inauguration day, when it is said there were ten thousand strangers here—This however I believe is exaggerated.
Mrs: Hellen had an Evening party here on Tuesday—She had invited a very large Company; but there was also a ball some where else, and not much of the Company came. Mr: & Mrs: Harper were here, and the two Miss Caton’s.
The Embargo, you know is to come off, in part, the 15th: of this month, notwithstanding Mr: Quincy’s predictions—It is to be entirely repealed from the end of the next Session of Congress—All the federal members but two however voted against this bill for repealing the Embargo.
Neither Dr: Eustis nor Mr: Blake are yet here—Though we have heard of both of them at New-York—Mr: Blake, we are told remains there, to be married—which I hope is true.
I shall write you again before I leave this place—Last Evening I spent at Mr: Boyd’s—Mr: Sheldon was there, and I had half a mind to deliver Kitty’s message to him in her own words—Upon the whole I thought it would be carrying the joke too far—Mrs: Boyd is very unwell—Mrs: Buchanan is said to be at Bladensburg, and expected here in two or three days.
your’s ever affectionately
John Quincy Adams